[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            APRIL 24, 2009
                             No. 08-10917                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 07-00163-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

BRIAN WILCOX,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 24, 2009)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Brian Wilcox (“Wilcox”) appeals his convictions and sentences for

producing, possessing, and transporting child pornography. He contends that his

guilty plea was not knowing and voluntary, and that his total sentence of forty-five

years of imprisonment was unreasonable. Wilcox also questions the validity of his

conditions of supervised release. Finally, Wilcox asserts that his trial counsel was

ineffective. After a careful review of the record and briefs, we AFFIRM both his

convictions and sentences.

                                I. BACKGROUND

      Wilcox was charged in a three-count indictment with production of child

pornography, in violation of 18 U.S.C. § 2251(a) and (2); possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4); and transportation of child

pornography in interstate and foreign commerce by means of a computer, in

violation of 18 U.S.C. § 2252(a)(1). At his guilty plea hearing, Wilcox stated that

he intended to plead guilty but asked if he could “plead no contest or in the

alternative some sort of form of altered plea.” R3 at 2. The magistrate judge

replied that he would not accept a no-contest plea and rejected Wilcox’s request for

an alternative plea. The judge then asked Wilcox whether he “still want[ed] to go

forward and plead guilty,” and Wilcox answered “Yes.” Id. at 4. The judge

informed Wilcox that:



                                          2
      If at any time during the hearing you decide you don’t want to plead
      guilty, all you need to do is let me know and the hearing will be
      stopped. If you do decide to plead guilty, however, and if your plea is
      accepted by the district judge, at that point it becomes much more
      difficult, if not impossible, to change your mind. Do you understand
      that, sir?

Id. at 5. Wilcox confirmed that he understood. The judge also asked Wilcox if he

was “fully satisfied with the advice and representation” provided by his defense

attorney, to which Wilcox again responded affirmatively. Id. at 10.

      The government presented the following factual basis in support of the

guilty plea. In February 2007, the National Center for Missing and Exploited

Children reported to local law enforcement in Hillsborough County, Florida, that

an individual was posting child pornography to a website server located in Denver,

Colorado called Photobucket. Authorities identified that individual as Wilcox.

Wilcox admitted to law enforcement agents that he took and posted on

Photobucket the pornographic pictures of an eleven-year-old girl. He further

admitted that the fingers seen in the images were his. Approximately one hundred

and twenty images of child pornography were found on his computer and other

media, including a sadistic image of a five-year-old child being vaginally

penetrated.

      Although Wilcox could not recall at the plea hearing the exact number of

pornographic images stored on his computer, he confirmed there were more than

                                          3
ten. He otherwise conceded the truth of the government’s factual basis for the

charges. The magistrate judge found that Wilcox’s guilty plea was “knowing,

intelligent and voluntary.” Id. at 25. The judge advised Wilcox that he would have

ten days to object to the magistrate judge’s written recommendation that the guilty

plea be accepted. Wilcox never objected to the magistrate judge’s report and

recommendation, which reiterated the ten-day requirement for filing a written

objection. The district court subsequently accepted the guilty plea the following

month.

      At the sentencing hearing, Wilcox objected to a two-level sentencing

enhancement based on the commission of a sexual act. The government

acknowledged that the image supporting this enhancement did not reveal who was

engaging in the sexual act. The district court ultimately sustained Wilcox’s

objection after the government advised that imposition of that sentencing

enhancement would not affect the maximum sentence that Wilcox could receive

under the guidelines. Wilcox then presented mitigating evidence. He argued that a

fifteen-year sentence was appropriate based on his age (fifty years old), his diabetic

condition, his lack of prior criminal history, and his willingness to be treated for

his pornography addiction. Various family members, including his two sons, also

testified that Wilcox had been a good father. In rebuttal, the government submitted



                                           4
evidence, without objection, demonstrating that Wilcox was attempting to gain

commercially from taking pictures of his victim. Included in this evidence were

chat logs recovered from Wilcox’s computer in which he discussed having sexual

relations with a specific victim.

      The district court calculated that Wilcox was eligible for a maximum total

sentence of sixty years of imprisonment under the applicable statutes and

sentencing guidelines. The court found that sixty years was greater than necessary,

though, given Wilcox’s age and medical concerns. The court thus reduced his

sentence to thirty years on count one, ten years on count two, and five years on

count three, for a total term of forty-five years of imprisonment. The court based

Wilcox’s sentence on the factors listed in 18 U.S.C. § 3553(a), including the

following considerations: (1) seriousness of the crimes; (2) nature and

circumstances of the offenses; (3) deterrence; (4) protection of the public; and (5)

respect for the law. The court emphasized the serious nature of child pornography

and the fact that it was never a victimless crime. The court further noted that one

of the images on Wilcox’s computer, depicting a young child wearing a dog collar

while having intercourse with an adult, was the same depraved image discussed in

United States v. Pugh, 515 F.3d 1179, 1193 (11th Cir. 2008).

       In addition to incarceration, the district court imposed a lifetime of



                                           5
supervised release. Two of the special conditions of the supervised release prohibit

Wilcox from having any contact with a specified victim and any minor under the

age of eighteen, excluding his sons, without the express permission of the

probation officer.

                                    II. DISCUSSION

A. Voluntariness of the Guilty Plea

       Wilcox first argues that his guilty plea as to count one (production of child

pornography) was not knowing and voluntary. He asserts that he only wanted to

plead guilty to counts two and three of the indictment but the magistrate judge

incorrectly advised him that he must plead guilty to all three counts. Wilcox also

maintains that his guilty plea was induced by fear, coercion, and illness.1 We agree

with the government that Wilcox has waived his challenge to the validity of his

guilty plea because he failed to object to the magistrate judge’s report and

recommendation.

       The failure to file written objections to a magistrate judge’s report and

recommendation within ten days after being served with the report, or by some

other date set by the court, “waives a party’s right to review.” Fed. R. Crim. P.

59(b)(2). Because waiver constitutes an “‘intentional relinquishment or


       1
       Wilcox’s appellate attorney acknowledges, however, that the record contains no
evidence of coercion or illness. See Initial Brief of Appellant at 32-34.

                                              6
abandonment of a known right’”, waived claims are not subject to plain error

review. United States v. Lewis, 492 F.3d 1219, 1221 (11th Cir. 2007) (en banc)

(quoting United States v. Olano, 507 U.S. 725, 733, 113 S. Ct. 1770, 1777 (1993)).

Accordingly, we have declined to review challenges to a guilty plea where the

defendant did not timely object to the magistrate judge’s report and

recommendation. See United States v. Candelo, 292 Fed. Appx. 782, 783 (11th

Cir. 2008) (per curiam); United States v. Flores, 257 Fed. Appx. 164, 166 (11th

Cir. 2007) (per curiam); but see United States v. Louis, No. 08-10536, 2009 WL

368317, at *1 (11th Cir. Feb. 17, 2009) (per curiam) (concluding that defendant

waived his right to appellate review by not objecting to the magistrate judge’s

report and recommendation, but reviewing guilty plea for plain error).

      We see no reason to depart from Rule 59(b)(2) here. The magistrate judge

orally advised Wilcox of the ten-day requirement at his guilty plea hearing and

repeated it in her written report and recommendation. Despite this notice, Wilcox

never filed any written objections to the magistrate judge’s written findings that his

guilty plea was knowledgeable and voluntary. He thereby intentionally waived his

right to appeal those findings and we need not review his claim for plain error. See

Fed. R. Crim. P. 59(b)(2); Lewis, 492 F.3d at 1221. Accordingly, we affirm his

convictions.



                                           7
B. Reasonableness of Wilcox’s Sentences

      Wilcox next contends that his sentences were both procedurally and

substantively unreasonable. According to Wilcox, the district court committed

procedural error by relying on the pre-sentence report’s statements that he

committed sexual acts during the commission of his child pornography offenses,

even though the district court sustained his earlier objection to a sentencing

enhancement based on that allegation. Wilcox asserts that the government

presented no evidence of sexual acts. Wilcox also submits that the district court

procedurally erred by not considering his mitigation evidence. With respect to

substantive unreasonableness, Wilcox cites statistics that the median sentence

given to pornography/prostitution defendants nationally is seventy-eight months

whereas the median sentence in our circuit is ninety-eight months. Moreover,

Wilcox disputes the district court’s finding that he was a danger to the public. He

concludes that his forty-five-year total sentence is plainly unreasonable for a first-

time offender who is fifty years old.

      We review a sentence for reasonableness “‘under a deferential abuse-of-

discretion standard.’” Pugh, 515 F.3d at 1189 (quoting Gall v. United States, 552

U.S. ___,128 S. Ct. 586, 591 (2007)). A sentence is procedurally unreasonable if

the district court failed to calculate or incorrectly calculated the guidelines, treated



                                            8
the guidelines as mandatory, failed to consider the § 3553(a) factors, selected a

sentence based on clearly erroneous facts, or failed adequately to explain the

chosen sentence. See id. at 1190. A sentence is substantively unreasonable if it

fails to achieve the sentencing goals set forth in § 3553(a).2 See id. at 1191. “The

weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court, and we will not substitute our judgment in

weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotations marks, alterations, and citation omitted). Furthermore, the

party challenging the sentence must demonstrate the unreasonableness of the

sentence based on the record and the § 3553(a) factors. See id.

       We find no procedural error here. Contrary to Wilcox’s assertion, the

government presented evidence of chat logs, admitted without objection,

establishing that Wilcox had engaged in sexual relations with a victim in this case.

The district court correctly considered this evidence in sentencing Wilcox. See

United States v. Smith, 480 F.3d 1277, 1281 (11th Cir. 2007) (noting that a district

court’s sentence may be based on evidence presented during the sentencing

       2
         Section 3553(a) provides that district courts must consider, among other factors, the
following: (1) the nature and circumstances of the offense; (2) the defendant’s history and
characteristics; (3) the need for the sentence imposed to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (4) adequate
deterrence of criminal conduct; (5) protection of the public from further crimes of the defendant;
(6) the applicable guideline range; and (7) avoidance of unwarranted sentencing disparities. See
18 U.S.C. § 3553(a).

                                                 9
hearing). The record also refutes Wilcox’s suggestion that the district court did not

adequately consider his mitigation evidence. Without this evidence, the district

court would not have granted him a fifteen-year downward variance.

      Wilcox’s arguments as to substantive reasonableness are equally meritless.

Because Wilcox was sentenced within a properly calculated guideline range, his

sentence may be presumed reasonable. See Pugh, 515 F.3d at 1190. Wilcox’s

recitation of statistics concerning other pornography convictions does little to

overcome this presumption. Without discussion of the factual circumstances of

these other convictions, such “bare numbers” provide little insight into the

reasonableness of his own sentence. United States v. Campbell, 491 F.3d 1306,

1317 (11th Cir. 2007) (finding unpersuasive the defendant’s proffered statistics of

average sentences imposed for tax crimes). We also reject Wilcox’s challenge to

the district court’s finding that he is “a danger to young people.” R4 at 60. We

have recognized that the possession and distribution of child pornography

“undeniably create[s] the demand for more” pornography, thereby “increasing the

victimization of still more children.” Pugh, 515 F.3d at 1196. The district court

correctly acknowledged this fact in sentencing Wilcox. Thus, notwithstanding

Wilcox’s age and lack of criminal history, the seriousness of his crimes amply

justified a forty-five-year sentence. See id. at 1202 (reviewing cases upholding



                                          10
severe sentences for child sex offenses). Accordingly, the district court did not

abuse its discretion in sentencing Wilcox.

C. Special Conditions of Supervised Release

      Next, Wilcox seeks clarification of the district court’s grant of supervised

release. One of the special conditions of that release prohibits Wilcox from having

direct contact with minors under the age of eighteen, excluding his biological sons,

without the written approval of his probation officer. Similarly, another special

condition prohibits contact, including by telephone or mail, with a specific victim

in this case unless the probation officer has given express permission. Wilcox is

concerned that the federal Bureau of Prisons might seek to prohibit him from

having contact with that victim while he is incarcerated. Thus, to the extent these

special conditions prohibit him from contacting that victim while he is in prison,

Wilcox contends they are overly broad. He believes the district court should

clarify its order and establish a set of procedures and rules regarding future contact

between Wilcox and the victim.

      We find no ambiguity in the district court’s judgment. The special

conditions at issue apply to Wilcox’s supervised release after his release from

imprisonment. During his incarceration, however, any contact with the victim will

be determined by the Bureau of Prisons. See 18 U.S.C. § 4042(a) (“The Bureau of



                                          11
Prisons, under the direction of the Attorney General, shall – (1) have charge of the

management and regulation of all Federal penal and correctional institutions”). If

Wilcox ever wishes to challenge any decisions related to his confinement, he may

do so through an administrative proceeding. See 28 C.F.R. § 542.10.

D. Ineffective Assistance of Trial Counsel

      As a final matter, Wilcox contends that his counsel at the guilty plea hearing

was ineffective. Wilcox’s counsel on appeal disagrees and believes that any such

claim appears to be frivolous. In any event, both Wilcox’s appellate attorney and

the government agree that the record is insufficiently developed for our review.

      We will not consider on direct appeal a claim of ineffective assistance of

counsel unless the record is sufficiently developed. See United States v. Merrill,

513 F.3d 1293, 1308 (11th Cir. 2008). The preferable means for raising such a

claim is in a collateral proceeding under 28 U.S.C. § 2255. See id. Here, because

Wilcox never raised a claim of ineffective assistance of counsel in the district

court, there is insufficient evidence in the record for our review. We therefore

decline to address this issue on appeal.

                                III. CONCLUSION

      For the foregoing reasons, we AFFIRM Wilcox’s convictions and sentences.

AFFIRMED.



                                           12